SCHWEINHAUT, District Judge.
This action involves an application for a passport to travel abroad which was denied. Several legal questions are posed but one it seems to me is predominant and determines the case. Plaintiff applied for a passport in December 1952. After several months of informal interrogation and correspondence, he was in July 1954 denied a passport. The record in the case and stipulations of counsel leave the facts fairly clear and from them I can reach only one conclusion which is that the plaintiff did not have a hearing which the law contemplates and guarantees. I do not suggest the form or the manner in which such a hearing should be held but there should be one. It does not satisfy me to argue that the plaintiff has not exhausted his administrative remedies since I think as a matter of practical fact he had none.
The motion to dismiss the complaint is denied and an appropriate order will be signed.